      Case 3:20-cv-00269 Document 47 Filed on 09/08/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                       UNITED STATES DISTRICT COURT                              September 08, 2020
                                                                                  David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

 MICHAEL JOYCE, Individually and For Case No. 3:20-cv-00269
 Others Similarly Situated

 v.

 ABSOLUTE CONSULTING, INC.


               ORDER GRANTING APPROVAL OF SETTLEMENT

       Before the Court is the Parties’ Agreed Motion for Approval of Confidential Settlement

and Dismissal of Claims with Prejudice by Named Plaintiff, Michael Joyce, on behalf of

himself and all others similarly situated, and Defendant Absolute Consulting, LLC. The Court

has considered the Settlement Agreement and its exhibit, including the Notice Materials, and

the submissions of Counsel, and hereby finds and orders as follows:

       1.     The Court finds that the settlement memorialized in the Settlement Agreement,

and filed with the Court falls within the range of reasonableness and, therefore, meets the

requirements for approval.

       2.     The Court grants approval of the Parties’ Settlement Agreement.

       3.     The Court approves the full and final extinguishment of the Released Claims of

the Class Members as set forth in the Settlement Agreement as a fair and reasonable resolution

of a bona fide dispute under the Fair Labor Standards Act (FLSA).

       4.     The Court appoints, for settlement purposes only, Josephson Dunlap, LLP and

Bruckner Burch, PLLC, as Class Counsel for the purposes of Settlement and the releases and

other obligations therein.
     Case 3:20-cv-00269 Document 47 Filed on 09/08/20 in TXSD Page 2 of 2




       5.      The Notice to be provided as set forth in the Settlement Agreement is hereby

found to be the best practicable means of providing notice under the circumstances and, when

completed, shall constitute due and sufficient notice of the proposed settlement. The Notice

is accurate, objective, and informative and provides the Class Members with all of the

information necessary to make an informed decision regarding their participation in the

settlement and its fairness.

       6.      The Notice of Settlement of the Lawsuit, attached to the Settlement Agreement

as Exhibit A, is approved. Notice is authorized to the Class Members as provided in the

Settlement Agreement.

       7.      The Court further dismisses this lawsuit brought herein, by Plaintiff on behalf

of himself and all others similarly situated, with prejudice.


IT IS SO ORDERED.

Dated: ___________________, 2020




                                                            United States Magistrate Judge
